Citation Nr: 1811882	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as a heart murmur.

2.  Entitlement to an initial rating in excess of 10 percent for a scar of the abdomen, post-hysterectomy. 

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.  

4.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.  

5.  Entitlement to an initial rating in excess of 0 percent for a right hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to February 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's place of residence, the RO in Atlanta, Georgia, performed further development.  

In September 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a heart disability, and higher initial ratings for right ankle, left ankle, and right hand disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On September 19, 2017, prior to the promulgation of a decision in the appeal for a higher initial rating for a scar of the abdomen, post-hysterectomy, the Board received notification from the Veteran that a withdrawal of that appeal was requested.

CONCLUSION OF LAW

The criteria for the withdrawal of the appeal for a higher initial rating for a scar of the abdomen, post-hysterectomy, by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017).  In September 2017, the Veteran filed a written request to withdraw the issue of entitlement to a higher initial rating for a scar of the abdomen, post-hysterectomy.  The appellant has withdrawn the appeal of the issue of a higher initial rating for a scar of the abdomen, post-hysterectomy, and there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal of entitlement to a higher initial rating for a scar of the abdomen, post-hysterectomy is dismissed.


REMAND

In September 2017, the Veteran filed a VA application for Vocational Rehabilitation services.  As any documents related to the Veteran's claim for vocational rehabilitation might be relevant to the Veteran's claims, a remand is necessary to obtain those documents.

Regarding the claim for service connection for a heart disability, the Veteran was diagnosed with a heart murmur on her October 2011 VA pre-discharge medical examination report.  Despite that diagnosis and further notations indicating diagnoses of valve insufficiencies during the pendency of the appeal, in an October 2017 private treatment record, the Veteran's treating examiner indicated that the Veteran did not have valvular heart disease.  Considering the various diagnoses, a remand is necessary to schedule a VA heart examination to determine the nature and etiology of any diagnosed heart disability.  

Regarding the claims for higher initial ratings for bilateral ankle and right hand disabilities, VA last provided the Veteran with a VA medical examination to determine the severities of those disabilities in October 2011.  At the September 2017 Board videoconference hearing, the Veteran indicated that the disabilities had worsened since the previous examination.  A remand is necessary to schedule a VA orthopedic examination to determine the severities of the Veteran's bilateral ankle and right hand disabilities.  

Accordingly, the claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed heart, ankle, and right hand disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Obtain all records pertaining to the Veteran's September 2017 application for Vocational Rehabilitation benefits.  All attempts to secure this evidence must be documented in the claims file, to include a negative response if such records are not available. 

3.  Then, schedule the Veteran for a VA heart examination with a cardiologist to determine the etiology of any heart disability diagnosed during the pendency of the appeal, dating to February 2012.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, to include the October 2011 VA pre-discharge medical examination report, diagnosing heart murmurs; the post-service treatment records, including the October 2017 private treatment records, indicating valve insufficiencies, and the October 2017 letter from a private examiner, indicating that the Veteran did not have valvular heart disease; and the Veteran's lay statements.  A complete rationale should be provided for all opinions and conclusions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following information:

(a)  Diagnose all heart disabilities found.

(b)  Note the diagnoses of murmurs and valve insufficiencies, and explain whether those diagnoses denote actual disabilities.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any heart disability diagnosed at the examination or during the pendency of the appeal is related to active service or any incident of active service?

4.  Schedule the Veteran for a VA examination to be performed by a VA orthopedist to determine the severities of the right ankle, left ankle, and right hand disabilities.  The examiner should note any functional impairment caused by the disabilities, including a full description of the effects of the disabilities upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for the ankles for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare-up.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed. 

5.  Then, readjudicate the issues of service connection for a heart disability, and higher initial ratings for right ankle, left ankle, and right hand disabilities.  That readjudication should consider that the August 2012 rating decision assigned 10 percent ratings for right and left ankle disabilities, but more recent coded rating sheets have listed the right and left ankle disabilities with 0 percent ratings, and should consider whether those disability ratings, and associated bilateral factor, have been properly considered in the combined rating.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


